
	
		II
		110th CONGRESS
		2d Session
		S. 3233
		IN THE SENATE OF THE UNITED STATES
		
			July 8, 2008
			Mr. Bingaman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote development of a 21st century energy system to
		  increase United States competitiveness in the world energy technology
		  marketplace, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the 21st Century Energy Technology
			 Deployment Act.
		2.PurposeThe purpose of this Act is to promote the
			 domestic development and deployment of the advanced, clean energy technologies
			 required for the 21st century through the establishment of a 21st Century
			 Energy Deployment Corporation that will provide for an attractive investment
			 environment through—
			(1)the development
			 of a stable secondary market for clean energy technology deployment loans;
			 and
			(2)the cooperation
			 and support of the private capital market in order to promote access to
			 affordable debt financing for accelerated deployment of advanced clean energy
			 technologies and first-of-a-kind commercial deployments.
			3.DefinitionsIn this Act:
			(1)Advisory
			 CouncilThe term Advisory Council means the Energy
			 Technology Advisory Council of the Corporation.
			(2)Board of
			 DirectorsThe term Board of Directors means the
			 Board of Directors of the Corporation.
			(3)Breakthrough
			 technologyThe term breakthrough technology means a
			 clean energy technology that—
				(A)receives a high
			 rating according to the criteria established by the Advisory Council for
			 meeting the objectives of this Act; but
				(B)has been impeded
			 in the development of the technology due to perceived high technical risk by
			 the commercial financial sector.
				(4)Clean energy
			 technologyThe term clean energy technology means a
			 technology related to the production, use, transmission, control, or
			 conservation of energy that will contribute to meeting objectives of the United
			 States—
				(A)to reduce the
			 need for additional energy supplies by using existing energy supplies with
			 greater efficiency or by transmitting energy with greater effectiveness through
			 United States energy infrastructure;
				(B)to diversify the
			 sources of energy supply of the United States to include supplies that are
			 environmentally sustainable; or
				(C)to stabilize
			 atmospheric greenhouse gas levels thorough reduction, avoidance, and
			 sequestration of energy-related emissions.
				(5)CorporationThe
			 term Corporation means the 21st Century Energy Deployment
			 Corporation established by section 5.
			(6)National
			 LaboratoryThe term National Laboratory has the
			 meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C.
			 15801).
			(7)Novel
			 technologyThe term novel technology means a clean
			 energy technology that, as determined by the Advisory Council or the
			 Secretary—
				(A)has been
			 sufficiently demonstrated; and
				(B)has not been
			 widely deployed on a commercial scale.
				(8)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(9)SecurityThe
			 term security has the meaning given the term in section 2 of the
			 Securities Act of 1933 (15 U.S.C. 77b).
			(10)StateThe
			 term State means—
				(A)a State;
				(B)the District of
			 Columbia;
				(C)the Commonwealth
			 of Puerto Rico; and
				(D)any other
			 territory or possession of the United States.
				(11)Technology
			 riskThe term technology risk means risk of project
			 failure generally considered by lenders due to the lack of operating
			 applications of the technology.
			4.Energy
			 technology deployment goals
			(a)GoalsNot
			 later than 1 year after the date of enactment of this Act, the Secretary, after
			 consultation with the Advisory Council, shall develop and publish
			 near-, medium-, and long-term goals for the deployment of clean energy
			 technologies through the Corporation to establish or promote—
				(1)sufficient
			 electric generating capacity using clean energy technologies to meet the energy
			 needs of the United States;
				(2)clean energy
			 technologies in vehicles and fuels that will end the reliance of the United
			 States on foreign sources of energy and insulate consumers from the price
			 shocks of world energy markets;
				(3)a domestic
			 commercialization and manufacturing capacity that will establish the United
			 States as a world leader in clean energy technologies across multiple
			 sectors;
				(4)installation of
			 sufficient infrastructure to allow for the cost-effective deployment of clean
			 energy technologies in each region of the United States;
				(5)the
			 transformation of the building stock of the United States to zero net energy
			 consumption;
				(6)the recovery,
			 use, and prevention of waste energy in the industrial sector;
				(7)domestic
			 manufacturing of clean energy technologies on a scale that is sufficient to
			 make the cost to the consumer less than current technologies;
				(8)domestic
			 production of raw materials (such as steel, cement, and iron) using clean
			 energy technologies so that the United States will become a world leader in
			 sustainable production of the materials;
				(9)a robust,
			 efficient, and interactive electricity transmission grid that will allow for
			 the implementation of clean energy technologies, distributed generation, and
			 demand-response in each State; and
				(10)such other goals
			 as the Secretary and Advisory Council determine to be consistent with the
			 purposes of this Act.
				(b)Performance
			 targetsTaking into account the goals established under
			 subsection (a), the Advisory Council shall publish 5- and 10-year numerical
			 targets, and annual interim targets, to guide and measure the performance of
			 the Corporation toward supporting the deployment of clean energy technologies
			 and achieving other goals developed under that subsection.
			(c)Initial
			 targetsUntil the first publication by the Advisory Council of
			 targets under subsection (b), in establishing the deployment priorities of the
			 Corporation, the Corporation shall consider deploying—
				(1)commercial-scale
			 carbon capture and storage from electricity generation capturing at least
			 10,000,000 short tons per year by 2015;
				(2)solar
			 photovoltaic systems with a power production cost of 14 cents per
			 kilowatt-hour;
				(3)concentrated
			 solar power systems with a power production cost of 6 cents per
			 kilowatt-hour;
				(4)wind power
			 systems greater than 100 kilowatts with a power production cost of—
					(A)3.6 cents per
			 kilowatt-hour by 2012 for land-based sites with average wind speeds of 13 miles
			 per hour; and
					(B)5 cents per
			 kilowatt-hour by 2015 for offshore wind systems with average wind speeds of 15
			 miles per hour;
					(5)new enhanced
			 geothermal systems generation capacity with a power production cost of 5 cents
			 per kilowatt-hour by 2023;
				(6)technologies to
			 realize a 20 percent improvement in energy intensity by energy-intensive
			 industries by 2020; and
				(7)advanced energy
			 systems to achieve net-zero energy use in new residential and commercial
			 buildings by 2025 through a 60 percent-reduction in building energy use.
				(d)Portfolio
			 requirementTo the extent practicable and consistent with the
			 purpose of this Act, not less than 75 percent of the support provided by the
			 Corporation under this section shall be for breakthrough technologies.
			(e)Revisions
				(1)GoalsThe
			 Secretary shall revise the goals established under subsection (a), from time to
			 time as appropriate, to account for advances in technology and changes in
			 energy policy.
				(2)Performance
			 targetsThe Advisory Council shall revise the performance targets
			 under subsection (b), from time to time as appropriate, to account for advances
			 in technology and changes in energy policy.
				5.21st Century
			 Energy Deployment Corporation
			(a)Establishment
				(1)In
			 generalThere is established the 21st Century Energy Deployment
			 Corporation, which shall be a body corporate under the direction of a Board of
			 Directors.
				(2)Board of
			 DirectorsSubject to other provisions of law (including
			 regulations), the Board of Directors shall determine the general policies that
			 govern the operations of the Corporation.
				(3)Offices
					(A)Principal
			 officeThe Corporation shall—
						(i)maintain the
			 principal office of the Corporation in the District of Columbia; and
						(ii)for purposes of
			 venue in civil actions, be considered to be a resident of the District of
			 Columbia.
						(B)Other agencies
			 and officesThe Corporation may establish other agencies or
			 offices in such other places as the Corporation considers necessary or
			 appropriate for the conduct of the business of the Corporation.
					(b)Board of
			 Directors
				(1)In
			 generalThe Board of Directors shall consist of—
					(A)the Secretary,
			 who shall serve an ex-officio member of the Board; and
					(B)9 members who
			 shall—
						(i)be
			 appointed by the President for staggered 4-year terms, as determined by the
			 President; and
						(ii)have experience
			 in banking or financial services relevant to the operations of the Corporation,
			 including—
							(I)at least 1
			 individual with substantial experience in the development of energy
			 projects;
							(II)at least 1
			 individual with experience in the electric utility industry; and
							(III)at least 1
			 individual with experience in the banking industry.
							(2)RemovalAny
			 appointed member of the Board of Directors may be removed from office by the
			 President for good cause.
				(3)VacanciesAny
			 appointive seat on the Board of Directors that becomes vacant shall be filled
			 by appointment by the President, but only for the unexpired portion of the
			 term.
				(4)Compensation;
			 travel expensesA member of the Board of Directors shall not be
			 compensated for service on the Board of Directors but shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Board of Directors.
				(c)Energy
			 Technology Advisory Council
				(1)In
			 generalThe Corporation shall have an Energy Technology Advisory
			 Council consisting of—
					(A)5 members
			 selected by the Secretary; and
					(B)3 members
			 selected by the Board of Directors.
					(2)QualificationsThe
			 members of the Advisory Council shall—
					(A)have relevant
			 scientific expertise; and
					(B)include
			 representatives of—
						(i)the
			 academic community;
						(ii)the private
			 research community; and
						(iii)National
			 Laboratories.
						(3)DutiesThe
			 Advisory Council shall—
					(A)develop a rating
			 system for projects and clean energy technologies to determine how well the
			 projects and clean energy technologies address the purpose of this Act and
			 establish a priority for the projects and clean energy technologies for
			 financial assistance under this Act, taking into account—
						(i)the
			 extent to which a project or clean energy technology will enhance the energy
			 security of the United States;
						(ii)the potential
			 the project or clean energy technology has to enhance the competitiveness of
			 the United States in providing energy technologies likely to be in demand
			 throughout the world;
						(iii)the potential
			 benefits of the project or clean energy technology in averting climate change;
			 and
						(iv)the potential of
			 the technology, once deployed, to become financially self-sustaining;
						(B)advise on the
			 technological approaches that should be supported by the Corporation to meet
			 the technology deployment goals established by the Secretary; and
					(C)set risk and
			 default rate targets for individual technologies, such that the maximum
			 practicable ratio of breakthrough technologies to novel technologies is
			 developed.
					(4)Term
					(A)In
			 generalMembers of the Advisory Council shall have 3-year
			 staggered terms, as determined by the Secretary and the Board of
			 Directors.
					(B)ReappointmentA
			 member of the Advisory Council may be reappointed.
					(5)CompensationA
			 member of the Advisory Council shall serve without compensation but shall be
			 allowed travel expenses, including per diem in lieu of subsistence, at rates
			 authorized for an employee of an agency under subchapter I of chapter 57 of
			 title 5, United States Code, while away from the home or regular place of
			 business of the member in the performance of the duties of the Advisory
			 Council.
				6.Clean energy
			 technology deployment securitization
			(a)In
			 generalThe Corporation may purchase, and make commitments to
			 purchase, any debt instrument associated with the deployment of clean energy
			 technologies.
			(b)Disposition of
			 debt or interestThe Corporation may hold and deal with, and sell
			 or otherwise dispose of, pursuant to commitments or otherwise, any debt
			 described in subsection (a) or interest in the debt.
			(c)Pricing
				(1)In
			 generalThe Corporation may establish requirements, and impose
			 charges or fees, which may be regarded as elements of pricing, for different
			 classes of sellers or services.
				(2)Classification
			 of sellersFor the purpose of paragraph (1), the Corporation may
			 classify sellers as necessary to promote transparency and liquidity and
			 properly characterize the risk of default.
				(d)EligibilityThe
			 Corporation shall establish criteria and mechanisms such that, to the maximum
			 extent practicable, sellers will be able to determine the eligibility of loans
			 for resale at the time of initial lending.
			(e)Aggregation of
			 small scale projectsThe Corporation shall work with Federal,
			 State, local, and private sector entities to develop debt instruments that
			 aggregate projects for clean energy technology deployments on a residential or
			 small commercial scale.
			(f)Securitization
				(1)In
			 generalThe Corporation may lend on the security of, and make
			 commitments to lend on the security of, any debt that the Corporation is
			 authorized to purchase under this section.
				(2)Authorized
			 actionsOn such terms and conditions as the Corporation may
			 prescribe, the Corporation may—
					(A)borrow;
					(B)give
			 security;
					(C)pay interest or
			 other return; and
					(D)issue notes,
			 debentures, bonds, or other obligations or securities.
					(g)Lending
			 activities
				(1)In
			 generalThe Corporation shall determine—
					(A)the volume of the
			 lending activities of the Corporation; and
					(B)the type of loan
			 ratios, risk profiles, interest rates, maturities, and charges or fees in the
			 secondary market operations of the Corporation.
					(2)ObjectivesDeterminations
			 under paragraph (1) shall be consistent with the objectives of—
					(A)providing an
			 attractive investment environment for clean energy technologies;
					(B)making the
			 operations of the Corporation self-supporting over the long term; and
					(C)meeting the
			 targets established by the Advisory Council.
					(h)No Federal
			 guaranteeThe Corporation shall insert appropriate language in
			 all of the obligations and securities of the Corporation issued under this
			 section that clearly indicates that the obligations and securities (together
			 with the interest)—
				(1)are not
			 guaranteed by the United States; and
				(2)do not constitute
			 a debt or obligation of the United States or any agency or instrumentality
			 other than the Corporation.
				(i)Exempt
			 securitiesAll securities issued or guaranteed by the Corporation
			 shall, to the same extent as securities that are direct obligations of or
			 obligations guaranteed as to principal or interest by the United States, be
			 considered to be exempt securities within the meaning of the laws administered
			 by the Securities and Exchange Commission.
			(j)Other
			 authorized programs
				(1)In
			 generalThe Secretary may contract with the Corporation to
			 provide financial services and program management for grant, loan, and other
			 credit enhancement programs authorized under any other provision of law.
				(2)AdministrationIn
			 administering any other program under contract with the Secretary, the
			 Corporation shall, to the maximum extent practicable (as determined by the
			 Corporation)—
					(A)administer the
			 program in a manner that is consistent with the terms and conditions of this
			 Act; and
					(B)minimize the
			 administrative costs to the Federal Government.
					7.Federal
			 ownership of obligations
			(a)In
			 generalIn order to maintain sufficient liquidity, the
			 Corporation may issue notes, debentures, bonds, or other obligations for
			 purchase by the Secretary of the Treasury.
			(b)Public debt
			 transactionsFor the purpose of subsection (a)—
				(1)the Secretary of
			 the Treasury may use as a public debt transaction the proceeds of the sale of
			 any securities issued under chapter 31 of title 31, United States Code;
			 and
				(2)the purposes for
			 which securities may be issued under that chapter are extended to include any
			 purchase under this subsection.
				(c)Maximum
			 outstanding holdingThe Secretary of the Treasury shall not
			 purchase any obligations under this section if the purchase would increase the
			 aggregate principal amount of the outstanding holdings of obligations under
			 this section by the Secretary to an amount that is greater than
			 $1,500,000,000.
			(d)Rate of
			 returnEach purchase of obligations by the Secretary of the
			 Treasury under this section shall be on terms and conditions established to
			 yield a rate of return determined by the Secretary to be appropriate, taking
			 into account the current average rate on outstanding marketable obligations of
			 the United States as of the last day of the month preceding the
			 purchase.
			(e)Sale of
			 obligationsThe Secretary of the Treasury may at any time sell,
			 on terms and conditions and at prices determined by the Secretary, any of the
			 obligations acquired by the Secretary under this section.
			(f)Public debt
			 transactionsAll redemptions, purchases, and sales by the
			 Secretary of the Treasury of obligations under this section shall be treated as
			 public debt transactions of the United States.
			8.General
			 provisions
			(a)Immunity from
			 impairment, limitation, or restriction
				(1)In
			 generalAll rights and remedies of the Corporation (including any
			 rights and remedies of the Corporation on, under, or with respect to any
			 mortgage or any obligation secured by a mortgage) shall be immune from
			 impairment, limitation, or restriction by or under—
					(A)any law (other
			 than a law enacted by Congress expressly in limitation of this paragraph) that
			 becomes effective after the acquisition by the Corporation of the subject or
			 property on, under, or with respect to which the right or remedy arises or
			 exists or would so arise or exist in the absence of the law; or
					(B)any
			 administrative or other action that becomes effective after the
			 acquisition.
					(2)State
			 lawThe Corporation may conduct the business of the Corporation
			 without regard to any qualification or law of any State relating to
			 incorporation.
				(b)PowersSubject
			 to subsection (c), the Corporation shall have all the powers of a private
			 corporation incorporated under the District of Columbia Business Corporation
			 Act (D.C. Code, sec. 29 et seq.).
			(c)Administration
				(1)Performance-based
			 compensationA significant portion of potential compensation of
			 all executive officers of the Corporation shall be based on the performance of
			 the Corporation, all without regard to any other law except as may be provided
			 by the Corporation or by a law enacted after the date of enactment of this Act
			 that expressly limits this paragraph.
				(2)Use of other
			 agenciesWith the consent of a department, establishment, or
			 instrumentality (including any field office), the Corporation may—
					(A)use and act
			 through any department, establishment, or instrumentality;
					(B)use, and pay
			 compensation for, information, services, facilities, and personnel of the
			 department, establishment, or instrumentality.
					(d)Financial
			 matters
				(1)InvestmentsFunds
			 of the Corporation may be invested in such investments as the Board of
			 Directors may prescribe.
				(2)Fiscal
			 agents
					(A)In
			 generalAny Federal Reserve bank or any bank as to which at the
			 time of the designation of the bank by the Corporation there is outstanding a
			 designation by the Secretary of the Treasury as a general or other depository
			 of public money, may be designated by the Corporation as a depositary or
			 custodian or as a fiscal or other agent of the Corporation.
					(B)Depositary of
			 public moneyIf designated for that purpose by the Secretary of
			 the Treasury, the Corporation—
						(i)shall be a
			 depositary of public money, under such regulations as may be promulgated by the
			 Secretary of the Treasury;
						(ii)may also be
			 employed as a fiscal or other agent of the United States; and
						(iii)shall perform
			 all such reasonable duties of such depositary or agent as may be
			 required.
						(e)Taxation
				(1)In
			 generalSubject to paragraph (2), the Corporation (including the
			 franchise, activities, capital, reserves, surplus, and income of the
			 Corporation) shall be exempt from all taxation imposed by any State or local
			 political subdivision of a State.
				(2)Real
			 propertyAny real property of the Corporation shall be subject to
			 taxation by a State or political subdivision of a State to the same extent
			 according to the value of the real property as other real property is
			 taxed.
				(f)JurisdictionNotwithstanding
			 section 1349 of title 28, United States Code, or any other provision of
			 law—
				(1)the Corporation
			 shall be considered an agency covered by sections 1345 and 1442 of title 28,
			 United States Code;
				(2)all civil actions
			 to which the Corporation is a party shall be considered to arise under the laws
			 of the United States, and the district courts of the United States shall have
			 original jurisdiction of all such actions, without regard to amount or value;
			 and
				(3)any civil or
			 other action, case or controversy in a court of a State, or in any court other
			 than a district court of the United States, to which the Corporation is a party
			 may at any time before trial be removed by the Corporation, without the giving
			 of any bond or security and by following any procedure for removal of causes in
			 effect at the time of the removal—
					(A)to the district
			 court of the United States for the district and division embracing the place in
			 which the same is pending; or
					(B)if there is no
			 such district court, to the district court of the United States for the
			 district in which the principal office of the Corporation is located.
					(g)Annual
			 reportsNot later than 1 year after incorporation of the
			 Corporation and annually thereafter, the Corporation shall submit to the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Energy and Commerce in the House a report that includes—
				(1)a description
			 of—
					(A)the technologies
			 supported by activities of the Corporation and how the activities advance the
			 purposes of this Act;
					(B)the performance
			 of the Corporation on meeting the goals established by the Secretary;
					(C)the comparability
			 of the compensation policies of the Corporation with the compensation policies
			 of other similar businesses;
					(D)in the aggregate,
			 the percentage of total cash compensation and payments under employee benefit
			 plans (which shall be defined in a manner consistent with the proxy statement
			 of the Corporation for the annual meeting of shareholders for the preceding
			 year) earned by executive officers of the Corporation during the preceding year
			 that was based on the performance of the Corporation; and
					(E)the comparability
			 of the financial performance of the Corporation with the performance of other
			 similar businesses; and
					(2)the proxy
			 statement of the Corporation for the annual meeting of shareholders for the
			 preceding year.
				(h)Audits by the
			 Comptroller General
				(1)In
			 generalThe programs, activities, receipts, expenditures, and
			 financial transactions of the Corporation shall be subject to audit by the
			 Comptroller General of the United States under such rules and regulations as
			 may be prescribed by the Comptroller General.
				(2)AccessThe
			 representatives of the Government Accountability Office shall—
					(A)have access to
			 the personnel and to all books, accounts, documents, records (including
			 electronic records), reports, files, and all other papers, automated data,
			 things, or property belonging to, under the control of, or in use by the
			 Corporation and necessary to facilitate the audit;
					(B)be afforded full
			 facilities for verifying transactions with the balances or securities held by
			 depositories, fiscal agents, and custodians;
					(C)be authorized to
			 obtain and duplicate any such books, accounts, documents, records, working
			 papers, automated data and files, or other information relevant to the audit
			 without cost to the Comptroller General; and
					(D)have the right of
			 access of the Comptroller General to such information be enforceable pursuant
			 to section 716(c) of title 31, United States Code.
					(3)Report
					(A)In
			 generalThe Comptroller General shall submit to Congress a report
			 on each audit conducted under this subsection.
					(B)ContentsThe
			 report shall include a description of—
						(i)the
			 scope of the audit;
						(ii)any surplus or
			 deficit;
						(iii)income and
			 expenses;
						(iv)sources and
			 application of funds;
						(v)such comments and
			 information as is necessary to inform Congress of the financial operations and
			 condition of the Corporation; and
						(vi)any
			 recommendations as the Comptroller General considers appropriate.
						(4)Assistance and
			 cost
					(A)In
			 generalFor the purpose of conducting an audit under this
			 subsection, the Comptroller General may, in the discretion of the Comptroller
			 General, employ by contract, without regard to section 3709 of the Revised
			 Statutes (41 U.S.C. 5), professional services of firms and organizations of
			 certified public accountants for temporary periods or for special
			 purposes.
					(B)ReimbursementOn
			 the request of the Comptroller General, the Corporation shall reimburse the
			 General Accountability Office for the full cost of any audit conducted by the
			 Comptroller General under this subsection.
					(i)Annual
			 independent audit
				(1)In
			 generalThe Corporation shall have an annual independent audit
			 made of the financial statements of the Corporation by an independent public
			 accountant in accordance with generally accepted auditing standards.
				(2)ContentIn
			 conducting an audit under this subsection, the independent public accountant
			 shall determine and report on whether the financial statements of the
			 Corporation—
					(A)are presented
			 fairly in accordance with generally accepted accounting principles; and
					(B)to the extent
			 determined necessary by the Director, comply with any disclosure requirements
			 imposed under this Act.
					9.Oversight by the
			 Secretary
			(a)DutiesThe
			 Secretary shall—
				(1)oversee the
			 operations of the Corporation; and
				(2)ensure
			 that—
					(A)the Corporation
			 operates in a safe and sound manner, including maintenance of adequate capital
			 and internal controls;
					(B)the operations
			 and activities of the Corporation foster liquid, efficient, competitive, and
			 resilient energy finance markets;
					(C)the Corporation
			 carries out the statutory mission of the Corporation only through activities
			 that are authorized under and consistent with this Act; and
					(D)the activities of
			 the Corporation and the manner in which the Corporation is operated is
			 consistent with the public interest.
					(b)Financial
			 reports
				(1)In
			 generalThe Corporation shall submit to the Secretary annual and
			 quarterly reports of the financial condition and operations of the Corporation
			 which shall be in such form, contain such information, and be submitted on such
			 dates as the Secretary shall require.
				(2)Contents of
			 annual reportsEach annual report shall include—
					(A)financial
			 statements prepared in accordance with generally accepted accounting
			 principles;
					(B)any supplemental
			 information or alternative presentation that the Secretary may require;
			 and
					(C)an assessment (as
			 of the end of the most recent fiscal year of the Corporation), signed by the
			 chief executive officer and chief accounting or financial officer of the
			 Corporation, of—
						(i)the
			 effectiveness of the internal control structure and procedures of the
			 Corporation; and
						(ii)the compliance
			 of the Corporation with designated safety and soundness laws.
						(3)Special
			 reportsThe Secretary may require the Corporation to submit other
			 reports on the condition (including financial condition), management,
			 activities, or operations of the Corporation, as the Secretary considers
			 appropriate.
				(4)AccuracyEach
			 report of financial condition shall contain a declaration by the president,
			 vice president, treasurer, or any other officer designated by the Board of
			 Directors of the Corporation to make the declaration, that the report is true
			 and correct to the best of the knowledge and belief of the officer.
				(c)Management and
			 operation standardsThe Secretary shall establish standards, by
			 regulation or guideline, for the Corporation relating to—
				(1)the adequacy of
			 internal controls and information systems;
				(2)the independence
			 and adequacy of internal audit systems;
				(3)the management of
			 market risk, including standards to provide for systems that measure, monitor,
			 and control market risks and, as warranted, to establish limitations on market
			 risk;
				(4)risk management
			 processes, including the adequacy of oversight by senior management and the
			 Board of Directors and of processes and policies to measure, monitor, and
			 control material risks, including reputational risks, and for adequate,
			 well-tested business resumption plans in the case of disruptive events;
				(5)the management of
			 credit and counterparty risk, including systems to identify concentrations of
			 credit risk and prudential limits to restrict the exposure of the Corporation
			 to a single counterparty or groups of related counterparties;
				(6)the maintenance
			 of adequate records, in accordance with consistent accounting policies and
			 practices to enable the Secretary to evaluate the financial condition of the
			 Corporation; and
				(7)such other
			 operational and management standards as the Secretary determines to be
			 appropriate.
				(d)Failure To meet
			 standards
				(1)In
			 generalIf the Secretary determines that the Corporation fails to
			 meet any standard established under subsection (c), the Secretary may require
			 the Corporation to submit an acceptable plan to the Secretary within a
			 reasonable time that specifies the actions that the Corporation will take to
			 correct the deficiency.
				(2)Required order
			 on failure to submit or implement planIf the Corporation fails
			 to submit an acceptable plan within the time specified by the Secretary or
			 fails in any material respect to implement a plan accepted by the Secretary,
			 the Secretary shall, by order, require the Corporation to correct the
			 deficiency.
				(e)Prohibition and
			 withholding of executive compensation
				(1)In
			 generalThe Secretary shall prohibit the Corporation from
			 providing compensation to any executive officer that is not reasonable and
			 comparable with compensation for employment in other similar businesses
			 (including other publicly held financial institutions or major financial
			 services companies) involving similar duties and responsibilities.
				(2)FactorsIn
			 making any determination under paragraph (1), the Secretary may take into
			 consideration any factors the Secretary considers relevant, including any
			 wrongdoing on the part of the executive officer.
				(3)Withholding of
			 compensationIn carrying out paragraph (1), the Secretary may
			 require the Corporation to withhold any payment, transfer, or disbursement of
			 compensation to an executive officer, or to place such compensation in an
			 escrow account, during the review of reasonableness and comparability of
			 compensation.
				(4)Prohibition of
			 setting compensationIn carrying out paragraph (1), the Secretary
			 may not prescribe or set a specific level or range of compensation.
				10.Issuance of
			 common stock to expand operations
			(a)In
			 generalNot later than 5 years after the date of enactment of
			 this Act, the Corporation may prepare a strategic plan for issuing common stock
			 to raise the capital needed to expand the operations of the Corporation in
			 carrying out this Act.
			(b)Consideration
			 of alternatives for governanceThe strategic plan shall include
			 consideration of alternatives for restructuring the Board of Directors to allow
			 for a majority of the Members to be selected by voting common
			 stockholders.
			(c)Evaluation and
			 recommendationThe strategic plan shall—
				(1)evaluate the
			 relative merits of the alternatives considered; and
				(2)include the
			 recommendation of the Corporation on a proposed alternative.
				(d)TransmittalOn
			 completion of the strategic plan, the Corporation shall submit copies of the
			 strategic plan to the President and Congress, along with any recommendations
			 for legislative changes required to implement the plan.
			(e)ImplementationSubject
			 to subsections (f) and (g), subsequent to submitting a strategic plan pursuant
			 to this section, the Corporation may implement the strategic plan.
			(f)Requirement for
			 presidential approvalThe Corporation may not implement the
			 strategic plan without the approval of the President.
			(g)Notification of
			 Congress
				(1)In
			 generalThe Corporation shall notify Congress of any intent to
			 implement the strategic plan if the Corporation determines, in consultation
			 with the Secretary and other appropriate agencies of the United States, that no
			 further legislation is required for the implementation.
				(2)ImplementationThe
			 Corporation may not implement the strategic plan under this subsection earlier
			 than 60 days after notification of Congress.
				
